Citation Nr: 1429780	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1963 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This matter was previously before the Board in January 2012 and was remanded for further development.  It has now been returned to the Board for further appellate review. 

The Veteran testified at a July 2011 video conference hearing held before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The January 2012 Board remand requested that the RO obtain Social Security Administration (SSA) records, VA treatment records, conduct stressor development, and afford the Veteran a VA examination.  With regard to PTSD, the examiner was asked to consider three stressor events (which were to be verified by prior to the examination) and provide opinions as to whether it was at least as likely as not that the Veteran has PTSD, or any other psychiatric disorder due to those stressors.  The examiner was also requested to identify all psychiatric disorders that the Veteran had during the appeal period, and to provide an opinion as to whether it was at least as likely as not that any identified disorder had its onset during or was caused by the Veteran's military service.  The examiner was specifically asked to state whether the Veteran exhibited any signs of hypochondria during his active military service, and if so, whether it is at least as likely as not this was an indication of the onset of any psychiatric disorder.  Also, if the examiner diagnosed a psychosis, the examiner was then asked to provide an opinion as to whether it is at least as likely as not the diagnosed psychosis manifested within one year of the Veteran's separation from active service in September 1967.

A VA examination was conducted in May 2013.  The examiner stated that the only diagnosis that appeared relevant since the Veteran filed his claim was schizophrenia.  She explained that that the records showed that the Veteran had been diagnosed with schizophrenia on three separate occasions, and that the Veteran's clinical presentation at the examination was consistent with his noted presentation in those three previous occasions and was congruent with symptoms of schizophrenia.  The examiner then opined that it was less likely than not that the Veteran exhibited any signs of hypochondria during service and that there was nothing to indicate an onset of a psychiatric disorder in his service treatment records.   As to evidence of a psychosis, the examiner stated that there was no evidence of a psychotic disorder having manifested within one year of the Veteran's separation from service.  

The Board finds that the May 2013 VA examiner's opinion is inadequate.  While the examiner discussed schizophrenia, she did not expressly state whether any current psychiatric disorder is at least as likely as not due to the Veteran's active duty service.  Additionally, with regard to the PTSD stressors, while the examiner stated that she was not given any direction as to whether the Veteran's three claimed stressor events were in fact verified by the RO, the claims file contained documentation of stressor verification, along with a February 2012 memorandum from the Appeals Management Center which stated that two out of three of the stressors were verified.  Given the deficiencies in the May 2013 VA examination report, an additional examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, VA has failed to comply with the Board's January 2012 remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required for compliance.  A new VA examination must be scheduled.

Also, at the May 2013 VA examination, the Veteran stated that he currently receives all of his psychiatric treatment at the VAMC in Minneapolis.  The claims file contains VA treatment records up to July 2013.  On remand, updated VA treatment records, from July 2013 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC Minneapolis Health Care System and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since July 2013.

2.  Schedule the Veteran for a VA mental disorders examination.  The Veteran's complete claims folder (paper claims file and electronic records) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to address the following:

 a) The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of PTSD, bipolar disorder, and schizophrenia should be discussed.

b) If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active military service, to include any verified PTSD stressors or fear of hostile military or terrorist activity.

The examiner must be advised that the Veteran's stressors of seeing his friend killed in an accident while working on electrical wires at McConnell AFB in 1964, and finding out that his friend was killed in action in Vietnam in 1967 have been verified, and must ask the Veteran about these stressors even if not identified by the Veteran as a stressor during the examination.  

c) If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

If the examiner diagnoses a psychosis, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the diagnosed psychosis manifested within one year of the Veteran's separation from active service in September 1967.  

The examiner should cite to the medical and competent lay evidence of record, in particular the Veteran's statements regarding the onset of his psychiatric disease being the development of hypochondria in service.  The examiner must provide a complete rationale for all opinions rendered.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



